Citation Nr: 1415485	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to continued payment of a pension for a surviving spouse from May 31, 2007 to December 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO) that had granted a survivor pension from June 1, 2005 to May 31, 2006 and terminated pension payments thereafter.

In October 2009, the Board issued a decision that granted entitlement to survivor pension payments from June 1, 2006 to May 31, 2007.  The Board then remanded the claim in order to obtain financial information dated from June 1, 2007 in order to determine whether entitlement to the survivor pension would continue after June 1, 2007.  Following substantial compliance with the remand instructions, the RO issued a supplemental statement of the case (SSOC) in January 2014 that denied entitlement to a survivor pension from June 1, 2007 to December 31, 2009.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a survivor pension from January 1, 2010 is addressed in the REMAND portion of the decision below and  is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT


The appellant's income from all sources minus excludable expenses was $5,133.00 from June 1, 2007 to December 31, 2007; $10,918 from January 1, 2008 to December 31, 2008; and $8,876 from January 1, 2009 to December 31, 2009.

CONCLUSION OF LAW

The criteria for payment of a survivor pension from June 1, 2007 to December 31, 2009 have not been met.  38 U.S.C.A. §§ 1541, 5312 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.271-75 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the appellant in June and August 2005.  This correspondence advised the appellant of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The appellant has submitted information showing her income and unreimbursed medical expenses during the time periods in question.  As such, the Board finds the duty to assist with all relevant records has been satisfied.    

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

A pension is payable to surviving spouses of Veterans of a period of war.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Annual income of the surviving spouse must not exceed the annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23. Income includes payments of any kind from any source during a twelve month annualization period except for exclusions including unreimbursed medical expenses in excess of five percent of the pension rate.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

The Veteran's service personnel records indicate that he served on active duty in the U.S. Army for more than 90 days during a period of war (World War II).  He died in May 2005.  The Veteran and the appellant had married in May 1948 and were married at the time of the Veteran's death.  She has not remarried since the Veteran's death and has no dependents.

Effective December 1, 2006, the maximum annual rate of payment of an improved pension under 38 U.S.C.A. § 5312 for a surviving spouse with no dependents was $7,329.00.  The standard Medicare deduction was $93.50 per month.  The deductible amount of unreimbursed medical expenses was the amount in excess of $366.00.  Effective December 1, 2007, the maximum annual rate of payment of improved pension for a surviving spouse with no dependents was $7,498.00.   The standard Medicare deduction was $96.40.  The deductible amount of unreimbursed medical expenses was the amount in excess of $375.  Effective December 1, 2008, the maximum annual rate of payment for a surviving spouse with no dependents was $7, 933.00.  The standard Medicare deduction was $96.40.  The deductible amount of unreimbursed medical expenses was the amount in excess of $397.00.  See http://benefits.va.gov/PENSION/rates_survivor_pen06.asp.

Unreimbursed medical expenses will be excluded from income if paid or will be paid during the annualization period regardless of when the indebtedness was incurred.  The amount of excludable income is subject to a deduction or five percent of the maximum annual rate.  38 C.F.R. § 3.272(g).

From June 1 to December 31, 2007, the appellant's total income amounted to $6,240.00.  During this time period, her reported excludable unreimbursed medical expenses, to include her Medicare payments, amounted to $906.00.  The five percent deduction of the maximum pension rate during this period was $183.00  For VA purposes, her countable income during this time frame was $5,133.00.  The maximum pension rate for a surviving spouse with no dependents for this time period was $3,665.00.  Clearly, her income exceeded the amount allowable for the payment of pension from June 1 to December 31, 2007.

From January 1 to December 31, 2008, the appellant's total reported income, to include Social Security Administration (SSA) payments and retirement payments, amounted to $12,480.00.  Her reported excludable unreimbursed medical expenses, to include her Medicare payments, amounted to $1,958.00.  The five percent deduction of the maximum pension rate was $375.00.  For VA purposes, her countable income for pension purposes was $10,147.00.  The maximum annual pension rate for a surviving spouse with no dependents was $7,498.00.  Therefore, from January 1 to December 31, 2008, her income exceeded the amount allowable for the payment of surviving spouse pension benefits.  

From January 1, 2009 to December 31, 2009, the appellant's total reported income, to include SSA and retirement payments, amounted to $13,111.00.  Her reported excludable unreimbursed medical expenses, to include her Medicare payments, amounted to $4632.00.  The five percent deduction of the maximum pension rate was $397.00.  For VA purposes, her countable income for pension purposes was $8,876.00.  The maximum annual pension rate for a surviving spouse with no dependents was $7,933.00.  Therefore, from January 1 to December 31, 2009, her income exceeded the amount allowable for the payment of surviving spouse pension benefits.

The Board has concluded that the appellant's income exceeded the amount allowed for the payment of surviving spouse pension benefits from June 1, 2007 to December 31, 2009.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.

ORDER

Entitlement to payment of survivor pension benefits from June 1, 2007 to December 31, 2009 is denied.


REMAND

VA may request an appellant to submit information or evidence as is necessary to determine the annual income and the value of an appellant's estate in order to ascertain continuing entitlement to a pension.  38 C.F.R. § 3.277 (2013).

The appellant has not submitted income, expense, or asset information since January 2010 (addressing the period from January 1 to December 31, 2009).  As a consequence, the Board cannot determine whether she is entitled to reinstatement of surviving spouse pension payments as of January 1, 2010.  This is particularly importance since she has alleged that she needs to make alterations to her home in order to remain in that home (the installation of a walk-in tub and a ramp to the main entrance).  These are potential expenses that could reduce her income to the point that the pension benefit could be reinstated.  Therefore, the appellant should be requested to submit information as to her income, assets and unreimbursed medical expenses from the following twelve month periods: January 1 to December 31, 2010; January 1 to December 31, 2011; January 1 to December 31, 2012; and January 1 to December 31, 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request from the appellant information as to her income, assets and unreimbursed medical expenses from the following twelve month periods: January 1 to December 31, 2010; January 1  to December 31, 2011; January 1 to December 31, 2012; and January 1 to December 31, 2013.

2.  Following completion of the above-requested development, the RO must review the claims folder and ascertain whether any additional information is required.  The RO must then readjudicate the claim for continuation of a pension for a surviving spouse with no dependents from January 1, 2010 to December 31, 2013.

3.  If any part of the benefit sought remains denied, the RO must issue the appellant and her representative a SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


